Title: From Thomas Jefferson to George Washington Varnum, 22 June 1802
From: Jefferson, Thomas
To: Varnum, George Washington


            SirWashington June 22. 1802.
            Your favor of the 4th. inst. was recieved yesterday. Genl. Dearborne is absent for about a week; but on his return I will put your letter into his hands. I do not believe however there is a single Lieutenancy vacant, as a number of supernumerary lieutenants were lately dismissed on the reduction of the army. there are vacant ensigncies, because this office is newly created; there having been none on the former establishment. as you propose going by the stage to Massachusets, and this place is on your route, should you have set out before you hear any thing further on this subject, you will recieve your information as you pass here, by calling on General Dearborne. I shall be happy in every occasion of shewing my esteem for your father, Genl. Varnum. Accept my respects & best wishes.
            Th: Jefferson
          